Case 7:19-mj-05723-UA Document 2 Filed 06/17/19 Page 1 of 8

(CE (4
Approved: “Zz

CHRISTOPHER D. BRUMWELL
Assistant United States Attorney

Before: HONORABLE LISA MARGARET SMITH
United States Magistrate Judge
Southern District of New York

-------2 +57 X
UNITED STATES OF AMERICA SEALED COMPLAINT IAD mag $423

- Ve. - Violations of
: 21 U.S.C. §§ 841(a){1),
ALBERT SMITH, a/k/a “Thirst,” 841(b) (1) (B), and 846

Defendant. ’ COUNTY OF OFFENSE:
WESTCHESTER

SOUTHERN DISTRICT OF NEW YORK, ss.:

MARK VERE, being duly sworn, deposes and says that he
is a Special Agent with the Federal Bureau of Investigation, and
charges as follows:

COUNT ONE

1. From at least in or about the late 2016 up to and
including at least in or about 2017, ALBERT SMITH, a/k/a
“Thirst,” the defendant, intentionally and knowingly did
combine, conspire, confederate, and agree with others, to
violate the narcotics laws of the United States.

2. It was a part and object of the conspiracy that
ALBERT SMITH, a/k/a “Thirst,” the defendant, would and did
distribute and possess with intent to distribute a controlled
substance, in violation of Title 21, United States Code, Section

841{a) (1).

3. The controlled substance involved in the offense
was mixtures and substances containing 100 grams and more of
mixtures and substances containing a detectable amount of
heroin, in violation of Title 21, United States Code, Section
841 (b) (1) (B).

(Title 21, United States Code, Section 846)

 
Case 7:19-mj-05723-UA Document 2 Filed 06/17/19 Page 2 of 8

COUNT TWO

4, On or about February 1, 2019, in the Southern
District of New York, ALBERT SMITH, a/k/a “Thirst,” the
defendant, intentionally and knowingly distributed and possessed
with intent to distribute a controlled substance. .

5. The controlled substance that ALBERT SMITH, a/k/a
“Thirst,” the defendant, distributed and possessed with intent
to distribute contained a detectable amount of heroin, in
violation of 21 U.S.C. § 841(b) (1) (Cc).

(Title 21, United States Code, Sections 812, 841(a)(1), and
841 (b) (1) (C).)

COUNT THREE

6. On or about February 7, 2019, in the Southern
District of New York, ALBERT SMITH, a/k/a “Thirst,” the
defendant, intentionally and knowingly distributed and possessed
with intent to distribute a controlled substance.

7. The controlled substance that ALBERT SMITH, a/k/a
“Thirst,” the defendant, distributed and possessed with intent
to distribute contained a detectable amount of heroin, in
violation of 21 U.S.C. § 841{b) (1) (C).

(Title 21, United States Code, Sections 812, 841{a)(1), and
841{(b) (1) (C).)

COUNT FOUR

8. On or about February 19, 2019, in the Southern
District of New York, ALBERT SMITH, a/k/a “Thirst,” the
defendant, intentionally and knowingly distributed and possessed
with intent to distribute a controlled substance.

9, The controlled substance that ALBERT SMITH, a/k/a
“Thirst,” the defendant, distributed and possessed with intent
to distribute contained a detectable amount of heroin, in
violation of 21 U.S.C. § 841(b) (1) (C).

(Title 21, United States Code, Sections 812, 841(a} (1), and
841 (b)} (1) (C)..)

The bases for my knowledge and the foregoing charges
are, in part, as follows:

 
Case 7:19-mj-05723-UA Document 2 Filed 06/17/19 Page 3 of 8

10. I am a Special Agent with the Federal Bureau of
Investigation (“FBI”), and I have been personally involved in
the investigation of this matter. This Affidavit is based upon
my personal participation in the investigation, including my
review of pertinent documents and recordings, my participation
in surveillance, my examination of reports and records, and my
conversations with other law enforcement officers and other
individuals. Because this Affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

11. In the course of this investigation, I and other
members of law enforcement have spoken with a cooperating
witness (“CW").1 CW was arrested in 2018, and based on my
conversations with members of law enforcement who were present

 

1 Pursuant to a cooperation agreement with the Government, CW has
pleaded guilty to conspiracy to distribute and possess with
intent to distribute more than one kilogram of heroin and more
than four hundred grams of fentanyl, in violation of 21 U.S.C.
§§ 841{b) (1) (A) and 846. CW has not yet been sentenced for
these charges. CW also has prior convictions for attempted
criminal possession of a controlled substance in the third
degree, in violation of New York State Penal Law Section
220.16(01); and possession with intent to deliver narcotics, in
violation of Pennsylvania Statutes Title 35 P.S. Health and
Safety Section 780-113, and participation in a corrupt
organization in violation of Pennsylvania Criminal Statutes
Title 18 Section 911.

Under the terms of CW’s cooperation agreement, CW is
required to provide truthful information to our office, among
other things, and the Government has agreed to inform CW's
sentencing judge about CW's cooperation. Additionally, if the
Government determines CW has provided substantial assistance in
an investigation or prosecution, and that CW has fully complied
with the understandings specified in CW’s cooperation agreement,
the Government will file a motion, pursuant to Section 5K1.1 of
the Sentencing Guidelines and 18 U.S.C. §3553(e), requesting the
Court to sentence the defendant in light of the factors set
forth in Section 5K1.1(a) (1)-(5). The information CW has
provided has proven reliable and has been corroborated.

3

 
Case 7:19-mj-05723-UA Document 2 Filed 06/17/19 Page 4 of 8

during that arrest, I know that CW was arrested while attempting
to flush over one kilogram of heroin down a toilet. Following
his arrest, CW met with law enforcement and admitted, among
other things, that he sold heroin to several individuals in the
vicinity of the Bronx, New York.

12. In the course of my conversations with CW, CW
identified a photograph from law enforcement records of ALBERT
SMITH, a/k/a “Thirst,” the defendant, as an individual CW knew
as “El Gato Mala Paga.” CW also told me the following:

a. CW was introduced to SMITH by an acquaintance who
told CW that SMITH wanted to purchase heroin;

b. CW sold SMITH approximately twenty to thirty grams
of heroin on each of two or three separate occasions
within weeks of his first introduction to SMITH;

c. After these initial two or three purchases, CW met
with SMITH approximately five or six more times and
CW sold SMITH approximately fifty grams of heroin
each time;

ad. CW sometimes sold SMITH heroin on consignment, and
the price was approximately $65 per gram;

e. CW stopped dealing heroin to SMITH because he did
not pay him in full for one of the deals in which CW
sold SMITH approximately 50 grams of heroin.

13. After CW and other investigative techniques
identified ALBERT SMITH, a/k/a “Thirst,” the defendant, as a
heroin dealer, I and other members of law enforcement conducted
three controlled purchases of heroin from him using a
confidential informant (the “CI”).? These controlled purchases
took place in Yonkers, New York. Prior to each of these
purchases, the CI was searched for contraband by a member of law

 

2 The CI has been working as an informant for the Yonkers Police
Department, the Federal Bureau of Investigation, and the Drug
Enforcement Agency for several years. The CI has a prior
conviction for unlawful possession of marijuana, in violation of
NYPL § 221.05, which took place over ten years ago, and two
prior felony convictions related to narcotics distribution,
which tock place over fifteen years ago. The CI is currently a
paid confidential informant, and has been paid for the
controlled purchases described herein. The information he has
provided has been proven reliable and has been corroborated.

4

 
Case 7:19-mj-05723-UA Document 2 Filed 06/17/19 Page 5 of 8

enforcement, and no contraband was found.
February 1, 2019 Controlled Purchase

14. On or about February 1, 2019, I and other members
of law enforcement met with the CI to conduct a controlled
purchase of heroin from ALBERT SMITH, a/k/a “Thirst,” the
defendant. Prior to the controlled purchase, another member of
law enforcement searched CI and found no contraband.
Subsequently, I and other members of law enforcement gave the CI
$750 to purchase a quantity of heroin, and observed the CI call
a phone number (the “Buy Phone”) to arrange a narcotics
transaction with SMITH.

15. After the CI arranged the transaction, I and
other members of law enforcement observed the CI as he completed
the buy from ALBERT SMITH, a/k/a “Thirst,” the defendant. I
spoke to another member of law enforcement who participated in
surveillance of this controlled buy (“Detective-1"), and learned
the following:

a. Detective-1 observed the CI travel to an apartment
building in Yonkers (the “Buy Location”), and enter
the main lobby at approximately 2:28 P.M.;

b. Detective-1, who is familiar with SMITH’s appearance
from photographs maintained in law enforcement
records, observed SMITH enter the Buy Location at
approximately 2:31 P.M.;

c. Detective-1 observed the CI leave the Buy Location
at approximately 2:36 P.M.

16. After the CI left the buy location, the CI met
with officers from the FBI and handed them several receptacles,
which held a beige substance. Hours later, the CI returned to
the Buy Location to obtain an additional quantity of heroin he
had arranged to buy from ALBERT SMITH, a/k/a “Thirst,” the
defendant. I spoke to Detective-1, who informed me that he
conducted surveillance of the CI at the Buy Location, and
informed me that he observed the following:

a. SMITH entered the lobby of the Buy Location at
approximately 6:28 PM;

b. The CI entered the Buy Location at approximately
6:29 PM;

 
Case 7:19-mj-05723-UA Document 2 Filed 06/17/19 Page 6 of 8

c. The CI exited the Buy Location at approximately 6:35
PM.

17. After the CI left the Buy location, he met with
me and another member of law enforcement, provided us with
receptacles containing a powdery substance that, based on my
training and experience, appeared to be heroin, and indicated
that he had purchased them from ALBERT SMITH, a/k/a “Thirst,”
the defendant. Based on my review of a report prepared by the
Yonkers Police Department Forensic Science Laboratory concerning
the contents of the receptacles that the Ci provided to law
enforcement on or about February 1, 2019, I know that the
substances acquired were subject to forensic analysis and tested
positive for the presence of heroin.

February 7, 2019 Controlled Purchase

18. On or about February 7, 2019, I and other members
of law enforcement met with the CI to conduct a controlled
purchase of heroin from ALBERT SMITH, a/k/a “Thirst,” the
defendant. Prior to the controlled purchase, another member of
law enforcement searched the CI and found no contraband. At
approximately 5:10 PM, I observed the CI contact the Buy Phone
to arrange a heroin purchase from SMITH, and heard a male voice
tell the CI to call him again in an hour. At approximately 6:55
PM, I observed the CI contact the Buy Phone again, and heard a
male voice on the line direct the CI to come to “the building.”
Subsequently, I and other members of law enforcement gave the CI
$550 to purchase heroin from SMITH, activated a recording
device, and provided it to the CI. I and other members of law
enforcement then conducted surveillance of the CI as he
completed the buy.

19. I spoke to other members of law enforcement
conducting surveillance of the CI during the buy (“Detective-2”
and “Detective-3”), who are familiar with the appearance of
ALBERT SMITH, a/k/a “Thirst,” the defendant, based on their
participation in this investigation, and:

a. Detective-2 informed me that he observed the CI
enter the Buy Location at approximately 7:11 PM;

b. Detective-3 informed me that he observed SMITH pull
up in front of the Buy Location in a Black Mercedes
with license plate number GVG2115 at approximately
7:15 PM;

c. Detective-3 informed me that he observed SMITH and

6

 
Case 7:19-mj-05723-UA Document 2 Filed 06/17/19 Page 7 of 8

the CI meet outside the Buy Location at
approximately 7:29 PM, and observed the CI leave the
area afterwards.

20. Subsequently, at approximately 7:34 PM, the CI
met with me and another member of law enforcement. He provided
me with receptacles containing a powdery substance that, based |
on my training and experience, appeared to be heroin, and stated
that he had just purchased them from ALBERT SMITH, a/k/a
“Thirst,” the defendant.

21. Based on.my review of a report prepared by the
Yonkers Police Department Forensic Science Laboratory concerning
the contents of the receptacles that the CI provided to law
enforcement on or about February 7, 2019, I know that these
substances were subject to forensic analysis and tested positive
for the presence of heroin.

22, After the buy, I spoke to a member of the Yonkers
Police Department, who informed me that according to records
maintained by the New York Department of Motor Vehicles, the
Black Mercedes observed by Detective-3 during the buy is
registered to ALBERT SMITH, a/k/a “Thirst,” the defendant.

February 19, 2019 Controlled Purchase

 

23. On or about February 19, 2019, I and other
Members of law enforcement met with the CI to conduct a
controlled purchase of heroin from ALBERT SMITH, a/k/a “Thirst,”
the defendant. Prior to the controlled purchase, another member
of law enforcement searched the CI and found no contraband.
Subsequently, I and other members of law enforcement gave the CI
$550 to purchase heroin and conducted surveillance of the CI as
he completed the buy.

24. I spoke to another member of law enforcement who
conducted surveillance of the CI during this controlled buy
(“Detective-4"), who is familiar with the appearance of ALBERT
SMITH, a/k/a “Thirst,” the defendant, based on his participation
in this investigation and Detective-4 informed me that he
observed the following:

a. The CI and SMITH entered the Buy Location at
approximately 6:18 PM;

b. The CI and SMITH left the Buy Location at
approximately 6:18 PM and walked in opposite
directions.

 
Case 7:19-mj-05723-UA Document 2 Filed 06/17/19 Page 8 of 8

25. Subsequently, the CI met with me and another
member of law enforcement. He provided me with several
receptacles containing a powdery substance that, based on my
training and experience, appeared to be heroin, and indicated
that he had just purchased them from ALBERT SMITH, a/k/a
*“Thirst,” the defendant. Based on my review of a report
prepared by the Yonkers Police Department Forensic Science
Laboratory concerning the contents of the receptacles that the
CI provided to law enforcement on or about February 19, 2019, I
know that these substances were subject to forensic analysis and
tested positive for the presence of heroin.

26. Based on my participation in this investigation,
I believe that the narcotics CW was distributing with ALBERT
SMITH, a/k/a “Thirst,” the defendant, was heroin, for the
following reasons, among others: CW pleaded guilty to
distributing more than one kilogram of heroin; CW informed me
that he sold heroin to SMITH; and the substances purchased from
SMITH between February 1, 2019 and February 19, 2019 tested
positive for the presence of heroin.

WHEREFORE, the deponent respectfully requests that
ALBERT SMITH, a/k/a “Thirst,” the defendant, be arrested and
imprisoned or bailed, as the case may be.

 

 

 

oo _—_——
E

Special’ Agent
Federal Bureau of Investigation

 

Sworn to before me this
[< day of June, 2019

a
HONORABLE WZISK MARGARET SMITH” \
UNITED STATES STRATE JUDGE
SOUTHERN DISTR OF NEW YORK

   
 
  
 

 
